Citation Nr: 1421528	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent prior to August 9, 2011, for service-connected lumbar spine degenerative disc disease.

2.  Entitlement to an increased disability rating for service-connected lumbar spine degenerative disc disease, rated as 40 percent disabling from August 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1981 and from October 1984 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO denied a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Veteran appealed to the Board.

In August 2009, the Veteran testified at a hearing before the Board.  A transcript of that hearing has been associated with the record.  By a December 2009 action, the Board remanded the rating matter for further development and readjudication.  Thereafter, the Appeals Management Center (AMC) issued an August 2011 rating decision wherein the Veteran's lumbar spine rating was increased to 40 percent, effective from August 9, 2011.  Because less than the maximum available benefit for a scheduler rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

Upon review of the development undertaken on remand, the Board finds that the record is complete, as least as it pertains to evaluating the severity of the Veteran's lumbar spine disability prior to August 9, 2011.  In a November 2013 statement, however, the Veteran requested review of the latest radiology reports from a VA facility, dated in October 2013.  The Veteran asserted his belief that such reports would show that his lumbar spine disability had increased in severity.  A review of the paper and paperless claims folders reveals VA treatment records dated through May 2012; however, the October 2013 record is not currently before the Board.  This suggests that the record is not complete, so far as it pertains to the current severity of the Veteran's lumbar spine disability.  In light of this evidence, and because the Veteran's disability rating was increased during the pendency of the claims period, the Board finds it appropriate to split the Veteran's increased rating claim into two separate issues, as set forth on the title page of this decision.

Also remanded by the Board in December 2009 was the issue of entitlement to an effective date earlier than October 29, 2007, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity, to include whether there was clear and unmistakable error (CUE) in a July 2001 rating decision, which failed to grant a separate compensable rating for radiculopathy.  In the August 2011 decision, the AMC determined that the July 2001 rating decision did contain CUE in that it had failed to assign a separate rating for radiculopathy of the left lower extremity at that time.  The AMC thus found that a separate 10 percent rating for radiculopathy of the left lower extremity was warranted from January 1, 2001, which was one day after service and also the effective date for the Veteran's award of service connection for his lumbar spine disability.  The Board finds that the AMC's action represents a full grant of the benefit sought on appeal, and thus, the effective date issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

The issue of a rating greater than 40 percent for lumbar spine degenerative disc disease as of August 9, 2011, is remanded.  


FINDING OF FACT

Prior to August 9, 2011, the Veteran's lumbar spine degenerative disc disease was manifested by painful motion, flare-ups, and fatigue with functional loss that did not equate to limitation of flexion to 30 degrees or less.



CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for lumbar spine degenerative disc disease prior to August 9, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating matter decided herein via letters dated in November 2007 and July 2008, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's paper claims folder and his Virtual VA file includes the Veteran's VA examination reports, VA treatment records dated through May 2012, and lay statement, to include the Veteran's hearing testimony.  The Veteran has not identified any outstanding records relevant to the severity of his lumbar spine disability prior to August 2011 and the Board is aware of none.  

The Veteran was also provided with several VA examinations in connection with his claim for an increased disability rating.  A review of the VA examination report dated during the relevant time period shows that the VA examiner reviewed the relevant evidence and examined the Veteran and that the examinations included range-of-motion findings.  The examination report reflects that the examiner considered the Veteran's subjective complaints and past medical history.  Notably, the examination report shows that the examiner also specifically considered the factors required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board finds that the examination report, along with the other lay and medical evidence of record, contains sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the pertinent regulations prior to August 2011.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Turning first to the appropriate rating for the Veteran's lumbar spine disability for the time period prior to August 9, 2011, the General Rating Formula for spine disabilities provides for a provides for a 20 percent evaluation when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  A 40 percent evaluation is assigned where forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Thus, to be entitled to a higher schedular rating for his lumbar spine degenerative disc disease prior to August 9, 2011, the evidence must show that the Veteran could achieve no more than 30 degrees of forward flexion of the thoracolumbar spine, or that there was ankylosis.  Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 20 percent prior to August 9, 2011, under the General Rating Formula for Diseases and Injuries of the Spine for his lumbar spine degenerative disc disease.

Evidence relevant to this determination includes the report of a November 2007 VA examination, which records the Veteran's complaints of chronic low back pain, described as a very sharp, deep pain, primarily on the right side.  The Veteran indicated that his back pain was aggravated by prolonged sitting, standing, bending, lifting, turning, and certain positions.  Alleviating factors included morning exercises, stretching, heat, and the use of "Mineral Ice."  The Veteran also reported the use of a back brace three times a week at night, stating that he experienced no benefit from using the brace during the day.  It was indicated that a Transcutaneous Electrical Nerve Stimulation (TENS) unit had been prescribed, but that it was of no benefit.  The Veteran stated that his symptoms had become progressively worse over time, but that he had never required ambulatory aids or use of a wheelchair.  He also denied having issues with micturition and/or bowel movements.

Physical examination of the Veteran evidenced severe pain, particularly apparent on attempted movements of the lumbosacral spine.  The Veteran's pain was noted to be located at the lumbar 4 level, with some tilting of the spine to the left and some spasm of the lumbar spinalis muscles.  The Veteran had pain, stiffness, and limitation of all movements of the lumbosacral spine.  Range of motion testing for the thoracolumbar spine revealed flexion to 50 degrees; extension to 30 degrees; left and right lateral flexion to 20 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 20 degrees.  On repeat testing, the Veteran was only able to complete two and a half repetitions on account of pain.  At that point, flexion was limited to 35 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  The examiner indicated that this demonstrated a marked additional loss of motion with consideration to pain on attempted repetitive motion of the lumbosacral spine.

Regarding the functional impact of the Veteran's lumbar spine disability, it was noted that the Veteran was able to adapt his work schedule to how he was feeling and thus his disability had no great influence on his ability to function occupationally.  With respect to activities of daily living, the Veteran stated that he could walk about one mile, but that his ability to lift objects was limited to 20 to 30 pounds.  He was also able to engage in some yard work, housework, shopping, and driving, but unable to play golf.  

In October 2009, the Veteran testified at a Board hearing, during which he indicated the use of a back brace, muscle relaxers, and pain medication to alleviate his back pain.  He reported his average pain level to be a seven on a scale from one to ten.  The Veteran also reported that his back had twice locked up, and that he had additional symptoms of muscle tightness and sounds of popping and cracking.  Also in support of his claim, the Veteran submitted statements from his wife, a co-worker, and his supervisor, all of whom stated their observations of the Veteran's symptomatology, to include back pain and an inability to lift heavy objects, move about freely, and engage in recreational activities, especially with his sons.

VA treatment records dated during the relevant time period also document the Veteran's complaints of back pain.  Treatment entries dated in January and February 2009 indicate that the Veteran had missed several days of work due to back pain.  In July 2010, the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine, the report of which was interpreted to reveal progressive L3-L4 degenerative disc disease accentuated by spondylosis.  Findings were prominent in the left neural foramen when compared to a February 2006 MRI.  The Veteran underwent another VA examination on August 9, 2011, the report of which served as the basis for increasing his disability rating to 40 percent, as it was indicated that he was able to achieve only 19 degrees of flexion at that time.

In light of this evidence, the Board finds that the Veteran's lumbar spine degenerative disc disease is appropriately rated as 20 percent disabling prior to August 9, 2011.  This is so because although the evidence shows that the Veteran was unable to achieve a full range of thoracolumbar motion, see 38 C.F.R. § 4.71a, Plate V (2013), he was able to achieve flexion to a greater degree than that which is required for a 40 percent rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Indeed, on examination in November 2007, the Veteran was able to achieve flexion to at least 35 degrees.  Thus, while the range-of-motion findings represent less than a full range of thoracolumbar spine motion, see 38 C.F.R. § 4.71a, Plate V, they do not indicate that his thoracolumbar motion is limited to 30 degrees of flexion, the criteria for a 40 percent evaluation under the General Rating Formula for spine disabilities.  38 C.F.R. § 4.71a, DCs 5235-5243.

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

In the instant case, the Veteran has reported his main symptoms to be back pain and limited motion.  Here, the most favorable probative evidence showed flexion limited to 35 degrees on account of pain.  Notably, the United States Court of Appeals for Veterans Claims (Court) has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the Veteran's ability to achieve flexion initially to 50 degrees and to 35 degrees on repetitive testing, it is clear that his pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under the General Rating Formula for disabilities of the spine at the time of the November 2007 VA examination.  There is also no evidence dated thereafter that demonstrates flexion limited to 30 degrees or more prior to the August 2011 VA examination.  

Further, from a functional standpoint, it has been noted that the Veteran had less movement than normal, excess fatigability, and pain on movement; however, prior to August 9, 2011, he was able to achieve a greater range of motion than that required for a 40 percent disability rating, even taking into account the DeLuca factors.  Moreover, as demonstrated by the range-of-motion findings of record, there is no evidence of ankylosis, as the Veteran's thoracolumbar spine does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis 'is [s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)

Accordingly, as the evidence reveals that the Veteran's flexion is not limited to 30 degrees or less, even with consideration of functional loss, the Board finds that a rating greater than the currently assigned 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine prior to August 9, 2011.

As the evidence of record also indicates the presence of intervertebral disc syndrome, the Board has considered whether the Veteran is entitled to a rating greater than 20 percent based on incapacitating episodes.  Ratings for intervertebral disc syndrome are based on total duration of incapacitating episodes during the past 12 months.  See 38 C.F.R. 4.71a, DC 5243.  Note 1 of DC 5243 provides that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Notably, the Veteran has not alleged, nor does the evidence of record suggest, that he experiences incapacitating episodes, such that a physician has prescribed bed rest, on account of his lumbar spine disability.  Although the Veteran indicated during his October 2009 hearing that he once experienced a flare-up of symptoms which required him to go to the emergency room, this does not equate to an incapacitating episode as defined by regulation.  Accordingly, the Board can find no basis upon which to assign a rating greater than 20 percent under the Formula for Rating Intervertebral Disc Syndrome.  See 38 C.F.R. 4.71a, DC 5243.

The General Rating Formula requires associated objective neurologic abnormalities to be evaluated separately under an appropriate DC.  In the instant case, the Veteran is in receipt of a separate rating for radiculopathy of the left lower extremity associated with his lumbar spine degenerative disc disease.  The Board finds that the clinical evidence of record fails to show any other objective neurologic abnormalities associated with the Veteran's lumbar spine disability such that additional separate ratings are warranted prior to August 9, 2011.

The Board has also considered whether referral for extraschedular consideration for the time period prior to August 9, 2011, is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's lumbar spine disability are not so exceptional or unusual such that the schedular criteria does adequately compensate for them.  Here, the Veteran's main symptoms have been pain, flare-ups, decreased motion, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of an evaluation greater than 20 percent prior to August 9, 2011, on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  Indeed, the rating schedule and associated regulations compensate for limited motion.  Although limitation of activities is not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his back pain and decreased motion, which are accounted for by the rating schedule.  Thus, it cannot be said that the Veteran's symptoms warrant referral for extraschedular consideration.  Further, although the evidence indicates that that the Veteran missed a certain number of days of work due to this back disability, the Board finds that the Rating Schedule adequately compensates the Veteran's for his lumbar spine disability, to include any limitation of function, such that referral for extraschedular consideration is not warranted.  See Thun, supra.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of a service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does not require referral extraschedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule. 

Moreover, there is no indication in the record that the Veteran was prior to August 9, 2011, unemployable on account of his lumbar spine disability.  Although his disabilities may impact his ability to function occupationally on account of the fact that he would have difficulty with lifting, bending, and carrying, there is no indication in the record, to include the Veteran's own assertions, that he was unable to work due to his lumbar spine disability during the relevant time period.  As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the matter decided herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").

The Board has also considered the Veteran's assertions his lumbar spine disability has gotten progressively worse.  Even if the Veteran experienced an increase in pain level or severity of symptoms during the relevant time period, the worsening of a disability does not automatically entitle a claimant to increased benefits.  Rather, the disability must increase in severity to a certain degree to warrant a higher rating.  Here, the evidence does not show that the service-connected lumbar spine disability met the criteria for a higher rating prior to August 9, 2011.

For the foregoing reasons, the Board finds no basis upon which to assign a rating greater than the currently assigned 20 percent prior to August 9, 2011, for the Veteran's service connected lumbar degenerative disc disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent prior to August 9, 2011, for lumbar spine degenerative disc disease is denied.


REMAND

As noted in the introduction, in a November 2013 statement, the Veteran requested review of the latest radiology reports from a VA facility, which reports were indicated to be dated in October 2013.  The Veteran asserted his belief that such reports would show that his lumbar spine disability had increased in severity.  A review of the paper and paperless claims folder reveals VA treatment records dated through May 2012; however, the October 2013 record is not currently before the Board.  

In consideration of the statements made by the Veteran and because the most recent radiology reports are not of record, the Board finds it necessary to remand the issue of entitlement to rating greater than 40 percent for service-connected lumbar spine degenerative joint disease for the agency or original jurisdiction (AOJ) to associate with the claims folder all pertinent records and for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected lumbar spine degenerative joint disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since May 2012 are associated with the Veteran's claims folder, which should specifically include any radiology reports dated in October 2013 from the Lee County VA Healthcare Center.

2.  After the development requested in paragraph one above has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine degenerative disc disease.

The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to a rating greater than 40 percent from August 9, 2011, for service-connected lumbar spine degenerative disc disease.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


